106 F.3d 408
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Randy PEDERSEN, Petitioner-Appellant,v.David B. WESTON, Supt, SCC, Respondent-Appellee.
No. 96-35588.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 23, 1997.

Before:  O'SCANNLAIN, LEAVY, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Washington state prisoner Randy Pedersen appeals pro se the district court's dismissal without prejudice of his 28 U.S.C. § 2254 habeas corpus petition challenging the King County Superior Court's judgment committing him to the Washington Department of Social & Health Services as a sexually violent predator under Wash.Rev.Code § 71.09.  Pedersen contends that the district court erred by dismissing his petition for failure to exhaust state remedies.  We have jurisdiction pursuant to 28 U.S.C. § 2253.  We review de novo, Duckett v. Godinez, 67 F.3d 734, 739 (9th Cir.1995), cert. denied, 116 S.Ct. 1549 (1996), and we affirm for the reasons stated in the Magistrate Judge's report and recommendation, which was adopted by the district court.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3